Citation Nr: 1710694	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  10-26 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for left knee strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his father


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel

INTRODUCTION

The Veteran served on active duty from August 2003 to August 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This rating decision granted service connection for tinnitus and sinusitis and denied service connection for hearing loss, major depression and anxiety disorder (also claimed as mood swings), right knee condition, left knee strain, posttraumatic stress disorder (PTSD), posttraumatic brain trauma, loss of wisdom teeth, right arm infection, right wrist condition, irritable bowel syndrome (also claimed as an eating disorder and stomach condition), rash on chest, and sleep disorder (also claimed as chronic fatigue).  In September 2008, he filed a notice of disagreement with the denial of service connection for hearing loss, major depression and anxiety disorder, right knee condition, left knee condition, posttraumatic stress disorder, right forearm infection, right wrist condition, irritable bowel syndrome, chest rash, and sleep disorder.  The RO issued a statement of the case in May 2010.

In a May 2010 rating decision, service connection was granted for patellar tendonitis of the right knee.  As this was a complete grant of the benefit sought, it is no longer before the Board.

In a June 2010 VA Form 9, the Veteran perfected his appeal with regard to most of his issues, but withdrew his claims of service connection for loss of wisdom teeth, right arm infection, and right wrist condition.  As these three issues were not perfected, they are not before the Board.

In February 2011, the Veteran reiterated his withdrawal of those claims and withdrew his claims of service connection for irritable bowel syndrome, chest rash, and sleep disorder.  As these withdrawals predated the December 2016 hearing, no testimony was taken regarding them.

In a February 2011 rating decision, the Veteran was granted service connection for PTSD with depression, anxiety and alcohol abuse.  Again, this was a complete grant of the benefit sought and this issue is no longer before the Board.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in December 2016.  A transcript of the hearing is associated with the claims file.

The issue of service connection for left knee sprain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has not had a hearing loss disability for VA purposes at any time from contemporaneous to when he filed his claim to the present.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in April 2008 and provided additional notice in a letter sent to the Veteran in June 2008.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  VA provided relevant examinations as discussed in further on in the decision.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II.  Service Connection - Hearing Loss

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving pure tone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.  

The dispositive matter as to this claim is whether the Veteran has had the claimed disability during the course of the claim and appeal.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Further, the requirement of a current disability is satisfied if the disability existed at the time a claim of filing of VA disability compensation or during the pendency of that claim, even if the disability resolved prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  A diagnosis dated prior to the filing of a claim is relevant evidence in determining whether a current disability existed at the time the claim was filed or while the claim was pending, and it may support the existence of a current disability at the time of claim filing if it was close enough in time under the circumstances of the case.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).

In this case, however, the record does not show hearing disability as defined by VA purposes.  The record does not contain any current audiogram results or other medical evidence of hearing impairment sufficient to show that the Veteran meets the requirements of 38 C.F.R. § 3.385.  While the Veteran has reported hearing loss, the determination that his hearing loss rises to the level of impairment necessary to qualify as a disability for VA purposes as opposed to a lesser degree of hearing loss requires specific objective measurements.

Here, the Veteran underwent an audiological evaluation in October 2007, shortly after his separation from service.  This report includes audiometric test results for both ears.  Pure tone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hz were 10, 10, 5, 15, and 10 dB respectively.  Pure tone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hz were 15, 10, 10, 5, and 10 dB respectively.  Speech recognition scores obtained using the Maryland CNC Test were 96 percent for the both ears.  These findings are not only insufficient to show a compensable degree of hearing loss during the one year presumptive period, but also fail to show a hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  

An August 2009 VA treatment record shows the Veteran's self-perceived handicap due to hearing loss to be mild to moderate based on his responses to the Hearing Handicap Inventory for Adults-Screening.  Nevertheless, this audiologist found peripheral hearing sensitivity within normal limits for both ears based on pure tone thresholds and word recognition scores of 100 percent and 96 percent in the right and left ears respectively.  The audiologist noted that the Veteran's typical peripheral hearing sensitivity was not consistent with his score of 24 on the HHIA.

The Veteran underwent another audiological evaluation in February 2016.  This report includes audiometric test results for both ears.  Pure tone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hz were 20, 20, 15, 10, and 10 dB respectively.  Pure tone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hz were 20, 20, 15, 10, and 10 dB respectively.  Speech recognition scores obtained using the Maryland CNC Test were 100 percent for the right ear and 96 percent for the left ear.  Again, these readings are insufficient to be considered a hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.

At his December 2016 hearing, the Veteran stated that his hearing loss was the same as it was at the time of his February 2016 VA examination.

In the absence of evidence that the Veteran currently has hearing impairment as defined by VA regulations, there can be no award of service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. 223, 225 (1992).  Consequently, service connection for hearing loss is not warranted.


ORDER

Service connection for hearing loss disability is denied.


REMAND

At a May 2008 VA Gulf War Guidelines examination, the Veteran was diagnosed with left knee sprain.  He has provided lay evidence of multiple in-service knee injuries and his June 2007 Report of Medical History shows complaints of ongoing left knee pain.  No medical nexus opinion has been provided with regard to this claim.  Alternatively, the Veteran has argued that his left knee condition has been caused or aggravated by his service connected right knee patellar tendonitis.  Again, no medical nexus opinion has been provided with regard to this claim.  As such, the case must be remanded in order to obtain a medical examination and opinion addressing the Veteran's contentions.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA knee examination.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.  The examiner should address the following:

a.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's left knee sprain had its onset during or was otherwise caused by the Veteran's active duty service?

b.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's left knee sprain was caused by his service-connected right knee patellar tendonitis?

c.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's left knee sprain has been chronically worsened (aggravated) by his service-connected right knee patellar tendonitis

The examiner must provide a rationale (reasoning to support his or her opinion) for any opinion rendered. A rationale that consists only of facts and conclusions without reasoning is not adequate.

2.  Then, readjudicate the claim for entitlement to service connection for left knee sprain.  If the benefit sought is not granted in full, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return that issue to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


